United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2811
                                  ___________

United States of America,          *
                                   *
          Appellee,                *
                                   * Appeal from the United States
    v.                             * District Court for the
                                   * District of Nebraska.
Humberto Antonio Barbosa-Ramirez, *
                                   * [UNPUBLISHED]
          Appellant.               *
                              ___________

                             Submitted: June 29, 2005
                                Filed: July 11, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       After Humberto Barbosa-Ramirez (Ramirez) pleaded guilty to conspiring to
distribute 500 grams or more of a mixture containing a detectable amount of
methamphetamine, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), (b)(1),
and 846, the district court1 sentenced him to 10 years imprisonment and 5 years
supervised release. On appeal, counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967). Upon careful review of counsel’s brief
and the entire record, see Penson v. Ohio, 488 U.S. 75 (1988),we conclude that

      1
       The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
Ramirez’s sentence, a 10-year statutory mandatory minimum, was proper based on
his admitted drug quantity. We also conclude that there are no nonfrivolous issues
for appeal. Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                      ______________________________




                                       -2-